Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daniel Johnson Willis appeals the district court’s order denying leave to file three new civil actions against the Town of Trenton. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in for-ma pauperis, we affirm for the reasons stated by the district court. Willis v. Town of Trenton, NC, Nos. 4:10-mc-00001; 4:10-mc-00004; 4:10-mc-00002 (E.D.N.C. Apr. 28, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.